DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 1-11) in the reply filed on 3-5-2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0012947).
[claim 1] An array substrate (fig. 1), comprising: a substrate (110, fig. 1), a first transistor (130, fig. 1) and a second transistor (140, fig. 1) disposed on the substrate; wherein an active layer (141, fig. 1) of the second transistor is disposed on one side of a interlayer dielectric layer (150, fig. 1) of the first transistor away from the substrate; and an insulating layer (160, fig. 1) is disposed between the interlayer dielectric layer of the 
[claim 2] The array substrate according to claim 1, wherein the active layer of the first transistor comprises low temperature polysilicon ([0069], LTPS is a low temp poly-silicon, see [0006]); and the active layer of the second transistor comprises an oxide [0079].
[claim 6] The array substrate according to claim 1, further comprising: a silicon oxide layer (171 of 170, fig. 1, [0103]) disposed on one side of the insulating layer facing the active layer of the second transistor.
 [claim 8] The array substrate according to claim 1, wherein a source (132, fig. 3a) and a drain (133, fig. 1) of the first transistor are disposed between the interlayer dielectric layer of the first transistor and the insulating layer (both source and drain a filled between parts of 150 and parts of 106, fig. 1).
[claim 9] The array substrate of claim 8, wherein a gate of the second transistor is disposed in a same layer as the source and the drain of the first transistor (fig. 1).
[claim 10] The array substrate according to claim 1, wherein an orthographic projection of an active layer (131 or CA, fig. 1), a source (132 or SA, fig. 1), a drain (133 or DA, fig. 1) and a gate (134, fig. 1) of the first transistor on the substrate and an orthographic projection of the active layer (141, fig. 1) and a gate (144, fig. 1) of the second transistor on the substrate do not coincide.
[claim 11] A display device, comprising: the array substrate according to claim 1 [Abstract].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0012947) in view of Tanaka (US 2015/0076496).
Lee discloses the device of claim 1 but does not expressly disclose that that the hydrogen blocking insulating layer is made of aluminum oxide (silicon oxide is disclosed instead [0079]).
Tanaka discloses a display device wherein the hydrogen blocking insulating layer maybe made of aluminum oxide [0089].
It would have been obvious to one of ordinary skill in the art before the time of tiling to have made Lee’s hydrogen blocking insulating out of aluminum oxide since it has been held that simple substitution of one known element (aluminum oxide) for another (silicon oxide) to obtain predictable results (a hydrogen blocking insulating layer) is obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

With this modification Lee also discloses:
[claim 5] The array substrate according to claim 3, wherein a mass percentage of the doped cerium in the cerium-doped aluminum oxide or the cerium-doped silicon .

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0012947) in view of Park (US 2005/0046342).
Lee discloses the device of claim 1 and claim 6 (using a different interpretation) but does not expressly disclose that that the pixel defining layer/bank (114, fig. 1) is made of silicon oxide.
Park discloses a display device wherein the pixel defining layer/bank (314, fig. 3) is made of silicon oxide [0043].
It would have been obvious to one of ordinary skill in the art before the time of tiling to have made Lee’s pixel defining layer/bank out of silicon oxide since it has been held that selection of a known material (silicon oxide) based on its suitability for its intended use (as pixel defining layer/bank) is obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With this modification Lee discloses:
[claim 6] The array substrate according to claim 1, further comprising: a silicon oxide layer (114, fig. 1 which upon modification is made of silicon oxide) disposed on one side of the insulating layer facing the active layer of the second transistor.
[claim 7] The array substrate according to claim 6, further comprising: a silicon nitride layer (172 of 170 , fig. 1,3b which is made of SiN [0103]) disposed between the insulating layer and the silicon oxide layer.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0012947) in view of Park (US 2005/0046342).
Lee discloses the device of claim 1 but does not expressly disclose that that the insulating layer has a thickness of 200-500 angstroms.
Nevertheless it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made Lee’s insulating layer 200-500 angstroms thick in order to provide for a workable device and since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the thickness of the insulating layer affects the ability of the layer to block hydrogen as well as affecting the amount of area the display device take up.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,748,938. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are merely broader versions of the patented claims.

Pending claims as modified from the Patented claims U.S. Patent No. 10,748,938.
Notes
1. An array substrate, comprising: , a first  disposed on the ; wherein  of the second  is disposed on one side of a interlayer dielectric layer of the first transistor away from the substrate; and an insulating layer is disposed between the interlayer dielectric layer of the first transistor and the active layer of the second transistor, and the insulating layer has an ability to block hydrogen  
The pending claims with minor stylistic differences a broader version of the patented claims where the patented claims further define a first and second active layer, a first and second buffer layer, etc. (note that the insulator layer of the pending claim’s insulating layer is equivalent to the first buffer layer since claim 7 of the patented claims discloses that the first buffer layer may be SiN.)

Claim 11 of the pending claims is the exact same as claim 11 of the patented claim.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AMAR MOVVA/Primary Examiner, Art Unit 2898